Title: To George Washington from Colonel James Livingston, 26 April 1780
From: Livingston, James
To: Washington, George


          
            Sir
            Camp near Mindham [N.J.] 26th April 1780
          
          I beg leave to lay before your Excellency the Situation of the Officers of my Regiment relative to their Rank in the Line The 20th Novr 1775 I was appointed to the Command of a Regt in Canada, by the Honble Brigd. Genl Montgomery: In Consequence of which, And agreeable to my Instructions from the Genl, I issued recruiting Orders to several Officers, and gave them Warrants, which was the Custom, The General not having blank Commissions at that time from Congress.
          Upon my Arrival at Philadelphia, after our Retreat from Canada; I made Application to the Honble the Congress, for leave to recruit my Regt who by a Resolve, authorized me to recruit in the United States, (referring me at the same time) to the Honble Major Genl Schuyler, for his Approbation of the Appointment of my Officers—In Consequence of which I delivered him a List of those French Officers, who had served in Canada; together with some others. Some time after they recd their Commissions all Dated 18th Decr 1776. By which Means the

Officers from Canada have lost their Rank in the Line near 13 Months, Many of whom have on that Acct As well as many other Disadvantages my Regt has laboured under, quit the Service I must therefore request your Excellency will be pleased to represent the Matter to the Honble the Board of War, And I flatter myself, thro your Influence, they will no longer be deprived of their just Rank in the Line.
          I wou’d also beg leave to observe that there are several Promotions now in the Regt; cou’d wish the Officers might receive the Benefit thereof In Case the Honble the Congress shou’d think proper to Continue my Regt upon the Establishment & Am With perfect Esteem Your Excellency Most Obt Servt
          
            Jas: Livingston
          
        